Citation Nr: 0822699	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  04-18 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to 
April 1, 2003, for a right knee disability.  

2.  Entitlement to a rating in excess of 10 percent effective 
June 1, 2003, for a right knee disability.  

3.  Entitlement to an extension of a temporary total rating 
subsequent to June 1, 2003, for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to July 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in December 2004 and January 2007 for 
further development.  
  
The Board notes that the veteran's right knee disability was 
rated as 10 percent disabling effective July 26, 1985.  The 
veteran's increased rating claim was received on April 8, 
2003.  The June 2003 RO rating decision that is the subject 
of this appeal granted a 20 percent rating effective July 19, 
2002; a 100 percent rating effective April 1, 2003; and 
returned the veteran to a 10 percent rating effective June 1, 
2003.  As such, there are two distinct time periods to 
consider: whether the veteran is entitled to a rating in 
excess of 20 percent prior to April 1, 2003; and whether the 
veteran is entitled to a rating in excess of 10 percent at 
any time from June 1, 2003 to the present.  

The veteran presented testimony at a Board hearing in 
September 2004.  A transcript of the hearing is associated 
with the veteran's claims folder. 




FINDINGS OF FACT

1.  Prior to April 1, 2003, the veteran's service-connected 
right knee disability was not manifested by malunion of the 
tibia and fibula with more than moderate disability.

2.  From June 1, 2003, the veteran's service-connected right 
knee disability has been productive of disability 
approximating nonunion with loose motion requiring a brace.  

3.  The evidence of record does not indicate that the 
veteran's service-connected right knee disability caused the 
veteran to be hospitalized, or to undergo a period of 
convalescence due to surgery subsequent to June 1, 2003.  


CONCLUSIONS OF LAW

1.  Prior to April 1, 2003, the criteria for entitlement to a 
disability evaluation in excess of 20 percent for the 
veteran's service-connected right knee disability were not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Code 5262 (2007).

2.  From June 1, 2003, the criteria for entitlement to a 
disability evaluation of 40 percent, but no greater, for the 
veteran's service-connected right knee disability have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Code 5262 (2007).

3.  The criteria for the assignment of a temporary total 
disability rating for service-connected right knee  
disability on a period of hospitalization or due to 
convalescence is not warranted subsequent to June 1, 2003.  
38 C.F.R. §§ 4.29, 4.30 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated April 2003.                                                                      

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the veteran in 
connection with the issues addressed on the merits in the 
following decision.  It appears clear to the Board that a 
reasonable person under the facts of this case could be 
expected to know and understand the types of evidence 
necessary to show a worsening or increase in the severity of 
the disabilities and the effect of that worsening on 
employment and daily life.  

Moreover, the veteran in this case has been represented in 
the appeal by The American Legion, and the Board believes it 
reasonable to assume that this service organization, as the 
veteran's agent, is aware of the particulars of what is 
necessary for a higher rating to the veteran during the 
appeal process which has been ongoing since April 2003.  
Under the circumstances, the Board finds that the veteran has 
had actual knowledge of the elements outlined in Vazquez and 
that no useful purpose would be served by remanding the 
issues to the RO to furnish notice as to elements of the 
claims which the veteran has already effectively been made 
aware of.  Such action would not benefit the veteran.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board notes that the RO 
sent the veteran a January 2007 correspondence that fully 
complies with Dingess.  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran 
physical examinations in February 2006 and August 2006, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected right knee disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

The veteran's service-connected knee disability has been 
rated by the RO under the provisions of Diagnostic Code 
5262.  Under this regulatory provision, a rating of 10 
percent is warranted for malunion of the tibia and fibula 
manifested by a slight knee or ankle disability.  A 20 
percent rating is warranted for malunion of the tibia and 
fibula manifested by a moderate knee or ankle disability.  A 
30 percent rating is warranted for malunion of the tibia and 
fibula with a marked knee or ankle disability.  A 40 percent 
rating is warranted for nonunion of the tibia and fibula with 
loose motion, requiring a brace.     

Pursuant to Diagnostic Code 5257, a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability.  A 30 percent 
rating is warranted for severe recurrent subluxation or 
lateral instability.  

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  

The law permits separate ratings for arthritis and 
instability of a knee.  Specifically, the VA General Counsel 
has held that a veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257 because the arthritis would be considered an 
additional disability warranting a separate evaluation even 
if the limitation of motion was not compensable.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when x-
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Pursuant to Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003. 38 
C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations. NOTE 
(2):  The 20 percent and 10 percent ratings based on X-ray 
findings will not be utilized in rating conditions listed 
under Diagnostic Codes 5013 to 5024, inclusive. 38 C.F.R. § 
4.71a.

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both codified at 38 C.F.R. §4.71a, may be 
assigned for disability of the same joint.  See VAOPGCPREC 9-
2004.  

Limitation of flexion of the leg to 60 degrees warrants a 
zero percent rating.  A 10 percent rating is warranted when 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees.  A 30 
percent rating is warranted when flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 
zero percent rating.  A 10 percent rating is warranted when 
extension is limited to 10 degrees.  A 20 percent rating is 
warranted when extension is limited to 15 degrees.  A 30 
percent rating is warranted when extension is limited to 20 
degrees.  A 40 percent rating is warranted when extension is 
limited to 30 degrees.  A 50 percent rating is warranted when 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.
  
In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Facts

Outpatient treatment records reflect that the veteran sought 
treatment on July 19, 2002.  He stated that he wanted to have 
his right knee checked out because of increased pain ("It 
even hurts in the back of it now.")  He reported giving way 
and instability with pain and swelling.  Upon examination, he 
had no effusion.  He did have pain under both the medial and 
lateral patellar facets.  He had no pain along the medial or 
lateral joint line where the menisci were located.  He had 
negative McMurray's and a negative anterior and posterior 
drawing testing; and he had negative Lachman's testing.  MRI 
showed some degenerative changes, mostly in the medial and 
lateral menisci but no frank tearing of the menisci and no 
tearing of the ACL, PCL, medial or lateral collateral 
ligaments.  He was diagnosed with right knee pain that did 
not appear to be meniscal and mechanical in origin.  He was 
given a cortisone injection and a medial-type Uploader brace.  

The veteran underwent an outpatient examination in December 
2002.  He stated that he worked successfully for several 
years until his knee began hurting in January.  He reported 
knee pain along the medial and lateral aspects of his patella 
as well as discomfort in the posterior aspect of his knee on 
the medial side.  He had no history of the knee giving way or 
locking; however, he did have anterior pain as well as 
posterior popliteal fullness.  The veteran denied any 
twisting or trauma to his knee.  He stated that he woke up 
one morning (approximately one month ago) and had severe 
pain.  He reported that he was unable to ambulate for about a 
week.  He needed crutches secondary to his inability to put 
weight on it.  He reported multiple episodes of giving way 
related to pain, which he said feels like a sharp sensation 
under his patella and on the anterior medial joint line.  He 
reported no sensation of locking, but noted occasional bouts 
of effusion and significant limitations in his work as a 
construction worker.

Upon examination, the veteran had slight sensation of 
crepitus of flexion and extension of the knee.  Flexion and 
extension passively elicited pain along the medial aspect of 
the knee.  There was no instability to varus and valgus 
stress; however, valgus stress did bring tenderness along the 
medial aspect of his knee about the anterior medial joint 
line.  The veteran was stable for anterior and posterior 
drawer tests; and Lachman's test was negative.  There was 
pain with McMurray test.  Apley grind test was positive with 
compression but was negative with tension.  The veteran had 
tenderness along the knee cap primarily along the medial 
aspect although it was slightly tender on the lateral aspect 
as well.  The veteran was diagnosed with right knee pain, 
possible patellofemoral in nature in addition to possible 
osteochondritis dissecans lesion as well as meniscal 
degeneration.  

A March 2003 treatment report reflects that the veteran had 
minimal swelling of the right knee and a minimal limp.  He 
was able to achieve flexion to 115 degrees.  

The veteran underwent a right knee arthroscopy with 
debridement chondroplasty and microfracture of osteochondral 
defect on April 2, 2003.  He underwent follow up examinations 
on an outpatient basis in May 2003, July 2003, December 2003, 
June 2004, September 2004, and January 2005.

In May 2003, the veteran was six weeks status post 
arthroscopy.  He reported that he came off his crutches a 
week ago (even though he should have stayed off of the knee 
for the full six weeks).  He reported some hamstring 
tightness when he walked; but stated hat the pain that he 
experienced prior to surgery, was resolved 100%.  Upon 
examination, range of motion was from 5 to 130 degrees.  He 
had no pain along the medial joint line.  Incisions were well 
healed.  Extensor hallucis longus, dorsiflexion and plantar 
flexion were intact.  Sensation was intact to light touch.  

In July 2003, the veteran reported no pain; but did report 
that the knee catches and locks on him occasionally if he 
stands for long periods of time.  He reported that the 
hamstring tightness had improved.  On examination, there was 
no change from the May 2003 examination.  Range of motion 
remained 5 to 130 degrees.  The examiner stated that the 
veteran seemed to be doing quite well; had no pain at all; 
and wanted to return to work.  The examiner agreed, stating 
that returning to work should not be a problem.   

In December 2003, the veteran reported that he went back to 
work in July; but was currently laid off.  He reported 
persistent pains, tenderness, weakness, stiffness, and 
fatigability.  He reported wearing a brace; but was not 
wearing it at the time of the examination.  He stated that 
repetitive use, prolonged standing, walking, and weather 
changes bother him.  He denied any dislocation, recurrent 
subluxation, inflammatory arthritis, or constitutional 
symptoms.  The examiner noted that the veteran walked with a 
limp.  On examination, the veteran had tenderness and 
soreness especially over the medial compartment.  Range of 
motion was from 0 to 120 degrees with crepitation and mild to 
moderate pain with active passive motion with mild 
resistance.  There was no effusion, redness, or heat.  No 
guarding ankylosis or abnormal motion was noted.  The knee 
was stable to medial and lateral testing and anterior 
testing.  McMurray's elicited medial compartment knee pain.  

In June 2004, the veteran reported that the pain in his knee 
was becoming progressively worse.  Examination of the knee 
revealed a trace amount of effusion.  Range of motion was 
from 5 to 110 degrees.  Collateral ligaments were stable to 
varus and valgus loading.  He did have some popping and 
crepitus with range of motion; pain with varus loading; and 
some medial joint line tenderness.  His knee was injected 
with a Kenalog, Lidocaine, and Marcaine mixture.  

In September 2004, the veteran reported that the cortisone 
injection that he received in June provided pain relief for 
about two weeks.  He stated that he has been wearing an 
Uploader brace, which provides some stability.  Upon 
examination, the veteran appeared in no acute distress.  Once 
again, there was trace effusion and mild swelling.  He had 
range of motion from 5 to 120 degrees without difficulty.  
There was crepitus with range of motion; and pain with varus 
loading of the right knee.  The veteran was interested in 
another cortisone injection, which the examiner provided.  

In January 2005, the veteran stated that his pain level has 
remained about the same.   He noticed that it continued to be 
in the medial parapatellar area.  The pain was worse on 
stairs and with straight knee.  He denied swelling and 
symptomatic locking.  He noted no specific inability, except 
that sometimes he feels like his knee will give out.  Upon 
examination, there was minimal effusion.  He was able to move 
the right knee approximately 5 to 110 degrees.

An October 2005 private treatment report from Mercy Medical 
Center reflects that the veteran continued to complain of 
constant pain, and feelings that his knee was weak and about 
to give way.  He reported wearing a knee brace at all times.  
Upon examination, the right knee showed knee flexion limited 
to 120 degrees, with end range pain.  He had a loss of 15 
degrees of extension.  

The veteran underwent a VA examination in February 2006.  The 
examiner reviewed the veteran's claims file in conjunction 
with the examination.  The veteran complained of pain, 
weakness, stiffness, instability, giving way, and 
fatigability.  He reported that the disability had affected 
his usual occupation, but he reported that he could do normal 
activities.  The veteran's right knee showed tenderness, 
soreness and pain to palpation.  He lacked 10 degrees of full 
extension.  There was no effusion, guarding, or ankylosis.  
There was pain throughout range of motion, worse over the 
last 30 degrees of flexion.  According to Deluca, repetitive 
use caused increase in aching, pain, soreness, tenderness, 
and fatigability with no change noted in the office 
examination.  Any additional limitation of motion would be 
speculative.  

The veteran underwent a VA examination in August 2006.  The 
claims file was reviewed in conjunction with the examination.  
The veteran stated that his symptoms have worsened over the 
past two years.  He complained of pain with walking and 
stairs; and stated that he is limited in his ability to 
stand.  He reported intermittent episodes of swelling and 
giving way/overextension of the knee.  He has not had any 
episodes where he has fallen to the ground.  He denied 
specific locking episodes.  He reported that he has tried 
therapy and anti-inflammatory medications in the past.  He 
continues to wear a knee brace, which provides stability.  He 
reported that he takes Tylenol and aspirin for the pain.  

Upon examination, the veteran walked with an antalgic gait 
favoring his right lower extremity.  Examination of the right 
lower extremity revealed active and passive range of motion 
from 5 to 100 degrees.  He had pain at the extremes of 
motion.  He had no significant effusion, erythema, or warmth 
on presentation.  He did have significant medial joint line 
tenderness to palpation.  He also had discomfort with 
patellofemoral compression.  He appeared stable to anterior 
and posterior stress.  He had some pain; but appeared to have 
a good endpoint, with both varus and valgus stress testing.  
He had pain, but without appreciable pop or click with 
McMurray's testing.  He did not have tenderness along the 
course of either collateral ligaments.  He had 5/5 strength 
in his ankle dorsiflexors, plantar flexors, and extensor 
hallucis longus.  After repetitive range of motion testing, 
his strength was unchanged; but his pain worsened.  

The examiner submitted an addendum in which he stated that 
upon repetitive flexion and extension of the right knee, 
there was no additional functional loss (no decrease in range 
of motion) due to pain, weakness, fatigue, or incoordination.  
There was no evidence of recurrent subluxation or lateral 
instability.  The examiner noted that the claims file 
contained a July 22, 2003 treatment note (referenced above) 
in which the veteran was permitted (by an orthopedist) to 
return to work.  He noted that the veteran's knee symptoms 
have never completely resolved, and have gotten progressively 
worse even after convalescence.  

Analysis

Prior to April 1, 2003

The RO has rated the veteran's right knee disability under 
the provisions of Diagnostic Code 5262, and a 20 percent 
rating was assigned from July 19, 2002, to April 1, 2003, 
based on a finding of moderate right knee disability.  

In order to warrant a rating in excess of 20 percent under 
Code 5262, the veteran's right knee disability would have to 
be manifested by malunion of the tibia and fibula with a 
marked knee or ankle disability.  However, the evidence 
pertinent to the period prior to April 1, 2003, during which 
the 20 percent rating was assigned does not suggest more than 
moderate disability.  The Board notes that the December 2002 
examiner found that there was no instability to varus and 
valgus stress (although he did note tenderness); and the 
veteran was stable for anterior and posterior drawer tests.  
Moreover, prior to April 1, 2003, the veteran retained almost 
full range of motion.  Although he had some subjective 
complaints of pain, and some objective tenderness was noted, 
the disability picture simple did not more nearly approximate 
marked disability to allow for a rating in excess of 20 
percent under Code 5262. 

The Board is also unable to find that a rating in excess of 
20 percent is warranted under any other potentially 
applicable diagnostic criteria.  There is no persuasive 
evidence suggesting any severe recurrent subluxation or 
lateral instability to 
warrant a 30 percent rating under Code 5257.  In fact, the 
record does not appear to show any such right knee 
symptomatology.  

The Board notes that there is radiological evidence of 
degenerative changes.  Moreover, there is some evidence of 
limitation of flexion to 115 degrees (March 2003).  Normal 
flexion of the knee is to 140 degrees, and normal extension 
of the knee is to 0 degrees.  38 C.F.R. § 4.71, Plate II.  
However, there must be limitation of flexion to 15 degrees to 
warrant a 30 percent rating under Code 5260.  Further, 
assignment of a 10 percent rating under Code 5003 for x-ray 
evidence with objective evidence of otherwise noncompensable 
limitation of motion would not benefit the veteran in this 
case.  

The Board views the rating under Code 5262 as taking into 
consideration all right knee symptomatology.  The wording of 
this Code is broad and general in nature and not limited to 
specific impairment such as limitation of motion, or 
instability.  Therefore, the Board does not believe this a 
case where an additional separate rating or ratings for right 
knee disability would be permissible under 38 C.F.R. § 4.14 
since the overall symptoms are already contemplated under 
Code 5262. 

Since June 1, 2003

The RO assigned a temporary total rating (100%) from April 1, 
2003, to June 1, 2003, under 38 C.F.R. § 4.30 in light of the 
veteran's April 2003 surgery.  A 10 percent rating was then 
assigned from June 1, 2003.  

In order to warrant a rating in excess of 10 percent 
subsequent to June 1, 2003 under Code 5262, the veteran's 
disability must show malunion of the tibia and fibula 
manifested by a moderate knee or ankle disability.  It 
appears that the RO assigned a 10 percent rating instead of 
re-assigning the 20 percent rating which had been in effect 
prior to April 2003 based on evidence which suggested an 
improvement in the right knee disability as a result of the 
April 2003 surgery.  

Although the veteran was relatively pain free and fully 
functional after recovering from his April 2, 2003, surgery; 
the Board notes that he has consistently reported feelings of 
locking, catching, giving way, etc. as early as July 2003.  
He also reports that he constantly wears a knee brace for 
stability; and a December 2003 examiner noted that the 
veteran still walks with a limp.  In addition, pain in his 
knee has been getting progressively worse, and has required 
cortisone injections.  Finally, the August 2006 VA examiner 
noted in his addendum that the veteran's knee symptoms have 
never completely resolved, and have gotten progressively 
worse even after convalescence.  The Board believes it 
significant that a February 2006 MRI of the right knee showed 
evidence of a previous tear and/or degeneration of the medial 
meniscus with other marked irregularities, including loss of 
cartilage of the medial femoral condyle.  The Board views 
this by analogy as similar to nonunion.  The evidence also 
shows that the veteran wears a brace.  Under the 
circumstances, the Board finds that a 40 percent rating is 
warranted under Code 5262 from June 1, 2003. 

Such a 40 percent rating is the highest available under Code 
5262.  Since the veteran does have motion, although somewhat 
limited, it cannot be said that he has alkalosis to warrant a 
rating under Code 5256.  Codes 5257, 5258, 5259, 5260, and 
5263 do not provide for ratings in excess of 40 percent.  A 
50 percent is available under Code 5261, but there is no 
showing of limitation of extension to anywhere near 45 
degrees.  

As discussed under the analysis for the period prior to April 
1, 2003, the Board views a rating under Code 5262 as 
contemplating all right knee symptomatology, thus precluding 
additional separate ratings under other Codes.  Moreover, 
even if separate ratings under other Codes were assigned in 
place of the rating under Code 5262, there would be no 
benefit to the veteran as no such combination would result in 
combined ratings for the knee in excess of 40 percent.  

Temporary total rating subsequent to June 1, 2003

Under the applicable criteria, a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established that a service-
connected disability has required VA hospital treatment for a 
period in excess of 21 days.  See 38 C.F.R. § 4.29 (2007).

The provisions of 38 C.F.R. § 4.30 pertaining to temporary 
total evaluations based upon convalescence provide that a 
total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge or 
outpatient release that entitlement is warranted.  Total 
ratings will be assigned under this section if treatment of a 
service-connected disability resulted in:

(1) Surgery necessitating at least one month of 
convalescence.

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited).

(3) Immobilization by cast, without surgery, of one major 
joint or more.

The requirements for the assignment of a temporary total 
disability rating under 38 C.F.R. §§ 4.29 and 4.30 have been 
set out above. Those requirements are specific, and they 
require hospitalization, surgery, or immobilization by cast.  
There is no evidence of record that any of those requirements 
are met subsequent to June 1, 2003, and the veteran himself 
has not so contended.  To the contrary, the veteran underwent 
surgery on April 2, 2003 and was instructed to stay off of 
the right leg/knee for six weeks.  According to a May 2003 
treatment report, the veteran abandoned his crutches after 
five weeks and stated that the pain he had had prior to 
surgery had resolved 100%.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that the law does not support the 
veteran's claim of entitlement to a temporary total 
evaluation based on a period of hospitalization or 
convalescence subsequent to June 1, 2003 due to service-
connected right knee disability. The benefit sought on appeal 
is accordingly denied.


ORDER

Prior to April 1, 2003, a rating in excess of 20 percent for 
right knee disability is not warranted.  Subsequent to June 
1, 2003, assignment of a temporary total rating is not 
warranted.  To this extent, the appeal is denied.

Effective June 1, 2003, a rating of 40 percent, but no 
greater, is warranted for the veteran's right knee 
disability.  To this extent, the appeal is granted subject to 
applicable laws and regulations governing awards of VA 
monetary benefits. 



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


